Case 4:19-mj-03338-N/A-FM Document 4 mqled 08/28/19 Page 1 of 1

 

 

 

’ ° ® STRICT of ARIZONA
United States District Court DISTRICT of
United States of America DOCKET NO.
Vv.
Blane BARKSDALE
DOB: 1963; United States Citizen MAGISTRATE'S CASE NO.

 

 

Complaint for violation of Title 18 . United States Code § 1073

COMPLAINANT'S.STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

 

From a date unknown but after May 1, 2019 until the present, in the District of Arizona, and elsewhere, the
defendant, BLANE BARKSDALE, did move and travel in interstate and foreign commerce with intent to
avoid prosecution under the laws of the State of Arizona for a crime which is a felony under the laws of the
State of Arizona, to wit: first degree murder, in violation of Title 18, United States Code, Section 1073.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

In April 2019, BARKSDALE was initially interviewed by detectives with the Tucson Police Department in
reference to a murder investigation but was not arrested. On or about May 1, 2019, the Pima County Superior
Court issued a warrant for BARKSDALE charging him with First Degree Murder, a felony, in case number
1904160360. The Tucson Police Department also issued a media release stating BARKSDALE was wanted
for First Degree Murder.

Tucson Police Department Detectives made several attempts to arrest BARKSDALE at his last known
residence, but were met with negative results. Tucson Police detectives interviewed several of
BARKSDALE’s known associates, who stated BARKSDALE and his wife, Susan Barksdale, who also has
a pending arrest warrant for First Degree Murder under the same case number, signed the titles to all their
vehicles over to a family associate, registered an RV under another family associate’s name, and made
statements indicating they were travelling to Branson, Missouri. Investigators believe BARKSDALE was
aware of the warrant and fled the State of Arizona.

In May 2019, Susan Barksdale pawned property at a pawn shop located in New Jersey. On May 23, 2019,
BARKSDALE was located at 280 Clay Road in Rochester, New York.

 

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:
a aT
REQUEST DETENTION SIGNATU
Being duly sworn, I declare that the foregoing is .
true and correct to the best of my knowledge.
AUTHORIZED BY: Erica L. Seger wa (OFFICIAL TIPLE

U.S. Marshals

 

Sworn to before me and subscribed in my presence.

 

 

SIGNATURE OF MAGISTRATE JUDGE DATE

Sh, Q B August 28, 2019

 

 

 

See Federal rules of Criminal Procedure Rules 3 and 54
